UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4373


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MICHAEL LEONARD WOODARD, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00191-BO-1)


Submitted:   September 21, 2011           Decided:   October 18, 2011


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Raleigh, North Carolina, for Appellant. Jennifer P.
May-Parker, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Michael    Leonard        Woodard,         Jr.,     pleaded        guilty    to

possession     with     intent   to     distribute            marijuana    and    MDMA,    in

violation of 21 U.S.C. § 841(a) (2006), and possession of a

firearm   in     furtherance       of    a       drug        trafficking    offense,      in

violation of 18 U.S. C. § 924(c) (2006).                           The district court

sentenced Woodard to a total of 180 months of imprisonment and

he now appeals.          His attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising a sentencing

issue   but    stating    that   there       are        no    meritorious    issues       for

appeal.       Woodard was informed of his right to file a pro se

supplemental brief, but did not do so.                       The Government has filed

a motion to dismiss Woodard’s appeal based on Woodard’s waiver

of his right to appeal in his plea agreement.                         For the reasons

that follow, we dismiss the appeal of Woodard’s sentence and

affirm his conviction.

              A defendant may, in a valid plea agreement, waive the

right to appeal under 18 U.S.C. § 3742 (2006).                        United States v.

Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                          This court reviews

the validity of an appellate waiver de novo, and will enforce

the waiver if it is valid and the issue appealed is within the

scope thereof.        United States v. Blick, 408 F.3d 162, 168 (4th

Cir. 2005).



                                             2
              An appeal waiver is valid if the defendant knowingly

and   intelligently       agreed     to    the       waiver.         Id.   at    169.    To

determine      whether    a     waiver    is       knowing     and   intelligent,       this

court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”          United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

Generally, if the district court fully questions a defendant

regarding the waiver of his right to appeal during the Fed. R.

Crim. P. 11 colloquy, the waiver is both valid and enforceable.

United States v. Johnson, 410 F.3d 137, 151 (4th Cir. 2005);

United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir. 1991).

We have thoroughly reviewed the record and conclude that Woodard

knowingly and intelligently entered into the plea agreement and

that the agreement waived Woodard’s right to appeal his sentence

under the circumstances presented.

              Accordingly, because we conclude the appellate waiver

was    valid    and      bars    Woodard           from   appealing        his   180-month

sentence, we grant the Government’s motion to dismiss the appeal

to the extent it seeks appellate review of Woodard’s sentence.

We    have   examined     the     entire       record     in    accordance       with   the

requirements of Anders and have found no meritorious issues for

appeal.      We therefore affirm Woodard’s conviction.

                                               3
           This court requires that counsel inform Woodard, in

writing,   of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.                If Woodard requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Woodard.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.



                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                         4